Motion for reargument granted and, upon reargument, the memorandum and order entered February 2, 2007 (37 AD 3d 1202 [2007]) is amended by deleting the first two sentences of the fifth paragraph of the memorandum and substituting the following sentence: “With respect to those parts of defendants’ motions to suppress the evidence obtained as a result of the eavesdropping warrants, the suppression court determined that the People ‘may have shown’ that they had probable cause to obtain the warrants, but it nevertheless determined that the People failed to establish that normal investigative procedures had been tried and had failed, or that they ‘reasonably appeared] to be unlikely to succeed if tried’ (CPL 700.15 [4]).” Present—Scudder, P.J, Martoche, Centra and Pine, JJ.